Citation Nr: 0929401	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
asbestos-related pleural disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in June 2007.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

In August 2007, the Board denied the Veteran's claim.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008, the Court 
granted a joint motion of the parties, vacated the Board's 
decision and remanded the case to the Board for action 
consistent with the joint motion.  The case has been returned 
to the Board for further appellate action.

The Board notes that in an August 2008 statement, with an 
attached pathology report, M.B., MD notes the Veteran's 
report of being exposed to asbestos while working in ship 
repair for the Navy during the Korean War and states that the 
Veteran has mesothelioma, which is caused by asbestosis.  The 
issue of service connection for mesothelioma has not 
previously been adjudicated and is not before the Board at 
this time.  Accordingly, such issue is referred to the RO for 
any necessary action.

The Board notes that in December 2008, while the case was on 
appeal, the Veteran, through his representative, submitted 
additional medical evidence, pertinent to the hearing loss 
and tinnitus claims, which has not yet been considered by the 
RO.  However, the Veteran included a waiver of initial RO 
consideration of that evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an initial compensable rating for asbestos-
related pleural disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are not 
etiologically related to active service, including reported 
history of noise exposure therein; nor is manifestation 
thereof to a minimum compensable degree shown within one year 
after discharge.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss and tinnitus are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Presumptive service connection is permissible for certain 
organic diseases of the nervous system (which contemplates 
sensorineural hearing loss) with evidence of manifestation 
thereof to a minimum compensable degree of 10 percent within 
one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Analysis

The Veteran, who served in the Navy from October 1950 to July 
1954, contends that his hearing loss and tinnitus are the 
result of exposure to loud ship engine noise.  According to 
the Veteran, his military occupational specialty required him 
to be in an engine room, in a confined physical space.  
During his June 2007 Travel Board hearing, the Veteran 
testified that he initially experienced intermittent ringing 
in his ears (a sound like "steam releasing") immediately 
after service.  He also testified that the noise disappeared 
or became "mild" for a long period of time and became 
bothersome again approximately seven or eight years prior to 
the hearing.  During a February 2005 VA audiological 
examination, the Veteran reported the onset of hearing loss 
some ten years prior to the examination, and the onset of 
tinnitus more than ten years prior to the examination.  He 
also reported at that time that he was exposed to noise from 
"40 mm guns."

Although service medical records are negative for any 
treatment or diagnosis of a hearing loss disability, the 
post-service medical evidence of record does show that the 
Veteran has been diagnosed with a bilateral hearing loss 
disability.  See August 1999 and April 2004 audiological 
examinations conducted by A.C., MD, December 2001 statement 
by hearing aid dispenser, P.L., February 2005 VA examination 
report, and July 2007 audiological evaluation by I.K., Ph.D.

The record contains several clinical opinions on the issue of 
etiology of the Veteran's hearing impairment, of which 
tinnitus is a contributing factor.

In a June 2005 VA opinion, the audiologist who had examined 
the Veteran in February 2005 noted that the Veteran's claims 
file revealed induction and discharge physical examinations 
which indicated low frequency hearing sensitivity to be 
normal for the composite/better ear, and no high frequency, 
audiometric or ear specific data.  He also noted that the 
Veteran denied complaints of ear-related problems at the time 
of separation, and that no complaints of ear-related 
difficulties were documented by the military medical staff.  
The examiner opined that based on the information from the 
Veteran's service medical records, coupled with the Veteran's 
diagnosis of presbycusis and a pattern of hearing loss not 
consistent with noise exposure, coupled with the Veteran's 
report of recent hearing loss onset; the Veteran's hearing 
loss is "considered not caused by or a result of military 
service."  He also opined that based on the aforementioned 
information, coupled with the Veteran's report of recent 
tinnitus onset; the Veteran's complaint of tinnitus is 
"considered less likely as not caused by or a result of 
military service."
        
In a July 2007 private treatment report, I. K., Ph.D. noted 
the Veteran's complaints of hearing difficulty and 
longstanding central tinnitus.  The Veteran was diagnosed 
with moderate-severe sensorineural hearing loss in both ears 
and I.K. opined that "it is certainly within medical 
probability that [the Veteran's] hearing loss was due to the 
significant noise exposure that he encountered while in 
combat during the Korean War."  I.K. failed to give a 
rationale for his opinion, which appears to be based solely 
on history reported by the Veteran.  Notably, although I.K. 
attributes the Veteran's hearing loss to noise exposure in 
combat, he does not describe the combat-related noise 
exposure.  The Veteran, in his June 2007 testimony, described 
his noise exposure as diesel engine noise in the confined 
space of an engine room.

More recently, in a November 2008 statement, I.K., Ph.D. 
stated that based on a review of the Veteran's medical 
history as well as his July 2007 report, "[i]t is more than 
likely that [the Veteran] acquired his hearing loss while he 
served in the [m]ilitary."  In rendering his opinion, I.K. 
noted that there was no significant noise exposure reported 
following the Veteran's discharge from the Navy.  He did not 
otherwise explain the basis for his opinion.

In a February 2009 opinion, provided at the request of the 
Board, E.L., Ph.D., a licensed and board certified 
audiologist, noted that besides a whisper test at separation 
that was inadequate in nature, no audiometric data was 
available in the Veteran's service treatment records.  She 
also noted that she agreed with the June 2005 VA examiner's 
finding that the Veteran's type and degree of hearing loss is 
more consistent with presbycusis than noise-induced hearing 
loss.  E.L. opined that without audiometric data from 1950 to 
1954 during the Veteran's active duty service, she could not 
resolve the issue of hearing loss without resort to mere 
speculation.  Again, the Board cannot grant service 
connection predicated on a result of speculation or mere 
possibility.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (a medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between sickle cell anemia and the Veteran's 
fatal coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
Veteran's death).  However, E.L. also opined that the 
Veteran's tinnitus is as least as likely as not due to 
military noise exposure.  In this regard, she noted that the 
relationship between noise exposure and delayed onset 
tinnitus is well documented in the literature, and that 
tinnitus is well known to emerge as an intrusive condition in 
the presence of various trigger factors, and that it is a 
subjective phenomenon that cannot be objectively measured.

In an April 2009 opinion, also provided at the request of the 
Board, D.T., MD, Associate Professor, Otolaryngology Head and 
Neck Surgery, opined that there is less than 50 percent 
certainty that the Veteran's hearing loss and tinnitus are 
service-connected.  D.T. also opined that the Veteran suffers 
primarily from presbycusis, which is the reason for his 
worsening hearing and tinnitus.  In rendering her opinion, 
D.T. noted that the earliest audiogram in the record is from 
August 1999, when the Veteran was 70 years old.  At that 
time, the Veteran exhibited a rather flat, moderate degree 
sensorineural hearing loss, and there is no convincing 
evidence from the pattern of the audiogram of a noise-induced 
hearing loss in the right ear, but in the left ear, there is 
a notch at 4000 hertz, which could be indicative of noise 
exposure.  However, she also noted that the audiogram 
followed the Veteran's service-related exposure by at least 
45 years, and was not convincing for service-related disease.  
D.T. also noted that the Veteran's more recent audiogram, 
from 2004, shows the same moderate, flat sensorineural 
hearing loss across most frequencies, with a precipitous to 
profound, very high frequency loss at 4000 hertz and above, 
and that there is no suggestion of a pattern that would be 
consistent with noise-induced hearing loss.

In summary, the Board notes that although I.K., in his 
November 2008 opinion, provided a conclusion that the 
Veteran's hearing loss is related to his active military 
service, both the June 2005 VA examiner and D.T., in her 
April 2009 report, opined that the Veteran's bilateral 
hearing loss is not related to service, and provided valid 
rationales for their opinions.  The Board also notes that the 
February 2009 opinion from E.L. is inadequate for rating 
purposes because she indicated that she could not resolve the 
issue under consideration without resort to mere speculation.  
See Stegman v. Derwinski and Utendahl v. Derwinski.

With regard to the Veteran's tinnitus, the Board notes that 
E.L., in her February 2009 report, opined that the Veteran's 
tinnitus is related to noise exposure in service, however; 
both the June 2005 VA examiner and D.T., in her April 2009 
report, opined that the Veteran's tinnitus is not related to 
or caused by his active military service, and provided valid 
rationales for their opinions.

The Board has considered the Veteran's service medical 
records and post-service clinical records and does not find 
an inconsistency or inaccuracy in the specific notations made 
by the clinicians who provided the June 2005 and April 2009 
opinions, which, if found, might call into question the 
reliability of the ultimate etiology opinions.  Also, the 
Board is mindful of the nature of the Veteran's military 
occupational specialty and it is certainly plausible that the 
Veteran had noise exposure in the Navy.  There is no question 
as to the Veteran's competence to report such history, or 
history of symptoms after service.  Also, based on the 
Veteran's reports, the Veteran apparently has not engaged in 
post-service occupational or recreational activities that 
might have been particularly traumatic in terms of impact on 
hearing acuity.

However, the Board also considers apparent inconsistency 
between the Veteran's reported history as to onset of hearing 
problems as documented in the February 2005 opinion report 
and as reported at the June 2007 hearing.  In February 2005, 
the Veteran reported an onset date of approximately a decade 
for the hearing loss; and what was noted as "10+" years for 
tinnitus.  At the hearing, he seems to have indicated that 
hearing problems, particularly tinnitus symptoms, began 
immediately after service and either continued ("mild") or 
ceased altogether, and then, resumed some seven or eight 
years ago.  Even if the Board were to consider the apparent 
discrepancy as favorably as possible (in other words, 
tinnitus symptoms were mild but consistent, even if 
intermittent over time, since separation), the Board 
concludes that, ultimately, the preponderance of the evidence 
is against service connection.  The Veteran does not dispute 
that he denied having had ear problems as of separation, and, 
importantly, the VA and VHA opinions indicate that the 
Veteran does not appear to have noise-induced hearing loss.  
Moreover, on the issue of continuity of relevant symptoms, it 
is observed that the clinical records themselves tend not to 
be consistent with the Veteran's reported history of onset 
and consistency of symptoms: all of the private clinical 
records submitted to support the hearing loss and tinnitus 
claims are dated in or after the late 1990s, and the Veteran 
has not reported having had any hearing-related medical care 
or treatment earlier than that, whether at VA or non-VA 
facilities or care providers.

Based on the foregoing, the Board finds that service 
connection is not warranted on a direct basis.  Finally, 
without clinical evidence of manifestation of hearing loss to 
a compensable degree within a year after discharge, 
presumptive service connection also is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in January 2005, prior to the 
initial adjudication of the claims, the Veteran was provided 
with the notice required by section 5103(a).  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the Veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006 and July 2007 letters, and in an 
attachment to the December 2006 supplemental statement of the 
case.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the Veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that the current noncompensable 
evaluation assigned for his asbestos-related pleural disease 
does not accurately reflect the severity of his condition.  
The Board is of the opinion that further development is 
required before the Board decides this appeal.  In this 
regard, the Board notes that the most recent VA examination 
in connection with the Veteran's service-connected asbestos-
related pleural disease was conducted in February 2005, more 
than four years ago.  At that time, pulmonary function tests 
showed FVC of 88.9 percent of predicted value, with notations 
of "normal pulmonary function study" and "normal 
spirometry."  Asbestos-related pleural disease was 
diagnosed.  Chest X-ray revealed evidence of pleural 
thickening and calcification, which the VA examiner noted was 
likely due to prior asbestos exposure.  The Veteran's last 
pulmonary function tests were conducted in November 2006.  
The results revealed FVC of 97 percent of predicted value, 
FEV1 of 94 percent of predicted value, and DLCO of 93 percent 
of predicted value.

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the Veteran's 
disability.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

The Board notes that the claims file is negative for any 
medical records, either VA or private, dated since 2008. 

In addition, the Board notes that in a November 2008 
statement, A.M., MD, who noted that he had treated the 
Veteran since 2003, indicated that pulmonary function tests 
for the Veteran conducted in April 2004 revealed an FEV1 of 
60 percent predicted with FEV1/FVC of 67 percent.  The Board 
notes that these pulmonary function test results are not 
currently associated with the claims file.

Also, the Board notes that the Veteran has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.

2.  Obtain a copy of the April 2004 
pulmonary function tests conducted by 
A.M., MD, and any other pertinent evidence 
identified but not provided by the 
Veteran.  If these records are not 
obtained, document the efforts to obtain 
the records; inform the appellant that the 
records could not be obtained, explain the 
efforts taken to obtain them, and describe 
any further action to be taken, as 
appropriate; and request the Veteran and 
his representative to provide a copy of 
the evidence.

3.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated him for his 
asbestos-related pleural disease since 
2005.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which have 
not been previously secured and associate 
them with the claims folder.

4.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his asbestos-related pleural 
disease.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The examiner should also 
provide an opinion concerning the impact 
of the service- connected disability on 
the Veteran's ability to work.

5.  Readjudicate the Veteran's claim based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


